Michael G. McQuillen (Pro Hac Vice)
mmcquillen@amm-law.com
John M. Kelly (Pro Hac Vice)
jkelly@amm-law.com
Gina M. Diomedi (Pro Hac Vice)
gdiomedi@amm-law.com
ADLER MURPHY & McQUILLEN LLP
20 S. Clark Street, Suite 2500
Chicago, IL 60603
Telephone: 312.345.0700
Facsimile: 312.345.9860

James N. Leik (8111109)
JLeik@perkinscoie.com
PERKINS COIE LLP
1029 West Third Avenue, Suite 300
Anchorage, AK 99501-1981
Telephone: 907.279.8561
Facsimile: 907.276.3108

Attorneys for Defendant Honeywell International Inc.


                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF ALASKA


In re Crash of Aircraft N93PC                   )
on July 7, 2013 at Soldotna, Alaska             )      No. 3:15-cv-0112-HRH
                                                )      (Consolidated with
                                                )      No. 3:15-cv-0113-HRH and
                                                )      No. 3:15-cv-0115-HRH)
                                                )


                   STIPULATION FOR DISMISSAL WITH PREJUDICE

         Mary Rediske (now known as Mary Hall), Special Administrator of the Estate of

Walter W. Rediske, on behalf of the Beneficiaries of the Estate including Mary

Elizabeth Rediske and minors W.A.R., W.J.R., and E.J.R. (hereinafter “Rediske’) and

In re Crash of Aircraft N93PC         Page 1 of 4
Case No. 3:15-cv-0112-HRH [Consolidated]
153376420.1
              Case 3:15-cv-00112-HRH Document 542 Filed 08/10/21 Page 1 of 4
defendants Honeywell International Inc. and Texas Turbine Conversions, Inc. hereby

stipulate and agree that Rediske’s actions against defendants Honeywell International Inc.

and Texas Turbine Conversions, Inc. shall be dismissed with prejudice, with each party to

bear its own costs and attorneys’ fees. This dismissal extends to all claims that Rediske

made or could have made against Honeywell International Inc. or Texas Turbine

Conversions, Inc. in each of the consolidated cases, including, but not limited to, claims

brought on behalf of the minor statutory beneficiaries of the Rediske Estate.

         In support of this stipulation for dismissal, and pursuant to District of Alaska

Local Rule 68.1, the parties submit the following: 1

1)       Judgments for Change of Name issued by the Superior Court, Third Judicial

District at Kenai, changing the names of the Special Administrator and the beneficiaries

of the Estate effective February 2, 2018, as follows: Mary Elizabeth Rediske to Mary

Elizabeth Hall; EJR to EJH; WJR to WJH; and WAR to WAH (Attachment A); and

2)       Orders Approving Minor Settlement issued by the Superior Court, Third Judicial

District at Kenai on July 8, 2021 pursuant to Alaska Rule of Civil Procedure 90.2,

approving the settlements on behalf of the minor statutory beneficiaries with defendants

Honeywell International Inc. and Texas Turbine Conversions, Inc., and approving the

disbursement of settlement funds. (Attachment B). Due to the confidential terms of

these settlements, the amounts have been redacted.



1
  In accordance with the rules for ECF filing, initials of minors have been substituted for
the minors’ names.

In re Crash of Aircraft N93PC         Page 2 of 4
Case No. 3:15-cv-0112-HRH [Consolidated]
153376420.1
              Case 3:15-cv-00112-HRH Document 542 Filed 08/10/21 Page 2 of 4
Dated: August 10, 2021

                                    PERKINS COIE LLP
                                        Attorneys for Defendant
                                        Honeywell International Inc.

                                    By:   /s/ James N. Leik
                                          James N. Leik, Alaska Bar No. 8111109


                                    EHRHARDT, ELSNER & COOLEY
                                        Attorneys for Mary Rediske as Special
                                        Administrator of the Estate of Walter W.
                                        Rediske on behalf of W.A.R., W.J.R. and E.J.R.

                                    By:   /s/ Peter R. Ehrhardt (consent)
                                          Peter R. Ehrhardt, Alaska Bar No. 8006016


                                    CASHION GILMORE LLC
                                        Attorneys for Defendant
                                        Texas Turbine Conversions, Inc.

                                    By:   /s/ Chester D. Gilmore (consent)
                                          Chester D. Gilmore, Alaska Bar No. 0405015




In re Crash of Aircraft N93PC         Page 3 of 4
Case No. 3:15-cv-0112-HRH [Consolidated]
153376420.1
              Case 3:15-cv-00112-HRH Document 542 Filed 08/10/21 Page 3 of 4
                               CERTIFICATE OF SERVICE

         I hereby certify that on August 10, 2021, a true and correct copy of the foregoing

Stipulation for Dismissal with Prejudice was served electronically via the Court’s

CM/ECF System on all parties involved.


                                           By: /s/ James N. Leik
                                               James N. Leik




In re Crash of Aircraft N93PC         Page 4 of 4
Case No. 3:15-cv-0112-HRH [Consolidated]
153376420.1
              Case 3:15-cv-00112-HRH Document 542 Filed 08/10/21 Page 4 of 4
